Yeates J.
It was the obvious intention of the legislature, when they introduced into the 4th section of the law for the prevention of vice and immorality, passed 22d April, 1794, a form of conviction of the offences therein specified, to guard against reversals for want of technical niceties. The form is general, without stating the time or place when the offence was committed; and although persons of the age of sixteen years, or upwards, are subjected to a penalty for profanely cursing or swearing by the 2d section, the established form does not state, that the persons convicted had arrived at that age. It is abundantly sufficient, therefore, to observe on the objections made in point of form to this conviction, that Alderman Badger has minutely pursued the precedent prescribed by the act.
There is not even colour for the'exception, that a qui tam action was the proper mode of procedure, against persons who should do or perform any worldly employment or business on the Lord’s day, commonly called Sunday, works of necessity and charity only excepted. The act considers a breach of the sabbath as a crime injurious to society; terms the complaint to the magistrate an accusation; and calls the *50establishment of the truth of the offence charged, a córvatetion. Words totally inapplicable to an information qui tam. But it has been objected, that those who profess the Jewish religion, and others who keep the seventh day as their sabbath, are not within the meaning of the act inflicting the penalty. That such people are comprehended within the general terms of the law, “ any person,” is not denied. But it is said, that such construction interferes with the 3d section of the 9th article of the state constitution, and is over-ruled thereby. The section runs thus : — “ All men have a natural “ and indefeasible right to worship Almighty God according ‘‘ to the dictates of their own consciences. No man can of “right be compelled to attend, erect,or support any place of “ worship, or to maintain any ministry, against his consent. “ No human authority can, in any case whatever, controul or “ interfere with the rights of conscience. And no preference “shall ever be given, by law, to any religious establishments “ or modes of worship.”
The defendant’s counsel has not contended, that the prohibition of work on Sunday, immediately opposes the received doctrine of the Jews, as disclosed in the five books of Moses; but has asserted, that there may be persons of that religious persuasion, who may suppose, that the command in the decalogue, “ six days shalt thou labour, and do all that thou “ hast to do,” imperiously binds them to work six days in each week; and firmly believing Saturday to be the day set apart for rest, they can only cease to work on that day, consistently with their ideas of religious duty. It has also been urged, that there may be others who may make it a point of conscience to shew, by plain open unequivocal acts, that the Christian institution of Sunday is abhorrent to their minds.
To this we answer, that we have never heard of the fourth commandment having received this construction by any persons who profess to believe either in the Old or New Testament. And that the Jewish Talmud, containing the traditions of that people, and the Rabbinical constitutions and explications of their law, asserts no such doctrine. The true meaning of the command is uniformly supposed to be, that we should abstain from our usual labour the one-seventh part of our time, and devote the same to the worship of the Deity, and the exercise of our religious duties. Upon this *51subject the sense of the adherents to the Mosaic dispensation is strongly evinced by the religious holidays which they keep at the proper seasons.
Laws cannot be administered in any civilised government unless the people are taught to revere the sanctity of an oath, and look to a future state of rewards and punishments for the deeds of this life. It is of the utmost moment, therefore, that they should be reminded of their religious duties at stated periods; and the labouring part of the community must feel the institution of a day of rest as peculiarly adapted to invigorate their bodies for fresh exertions of activity. A wise policy would naturally lead to the formation of laws calculated to subserve those salutary purposes. The invaluable privilege of the rights of conscience, secured to us by the constitution of the Commonwealth, was never intended to shelter those persons, who, out of mere caprice, would directly oppose those laws, for the pleasure of shewing their contempt and abhorrence of the religious opinions of the great mass of the citizens.
We have not the slightest difficulty in affirming the conviction of the defendant.
Gibson J. concurred.
Conviction affirmed.